DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-17 in part drawn to a nucleic acid comprising a PLN1 promoter, the promoter comprising a nucleotide sequence having at least 75% sequence identity, based on the Clustal V or Clustal W method of alignment, when compared to a nucleotide sequence selected from the group consisting of the nucleotide sequence set forth in SEQ ID NO: 75, 85, 93 or 94.

Group II, claim(s) 1-17 in part drawn to a nucleic acid comprising a TEF1 promoter, the promoter comprising a nucleotide sequence having at least 75% sequence identity, based on .

Group III, claim(s) 1-17 in part drawn to a nucleic acid comprising a FAS1 promoter, the promoter comprising a nucleotide sequence having at least 75% sequence identity, based on the Clustal V or Clustal W method of alignment, when compared to a nucleotide sequence selected from the group consisting of the nucleotide sequence set forth in SEQ ID NO: 76, 86, 95 or 96.

Group IV, claim(s) 1-17 in part drawn to a nucleic acid comprising a ACC1 promoter, the promoter comprising a nucleotide sequence having at least 75% sequence identity, based on the Clustal V or Clustal W method of alignment, when compared to a nucleotide sequence selected from the group consisting of the nucleotide sequence set forth in SEQ ID NOs: 74, 77, 80, 81, 82, 83, 87, 88, 89, 90, 91 or 92.

Group V, claim(s) 1-17 in part drawn to a nucleic acid comprising a ACL1 promoter, the promoter comprising a nucleotide sequence having at least 75% sequence identity, based on the Clustal V or Clustal W method of alignment, when compared to a nucleotide sequence selected from the group consisting of the nucleotide sequence set forth in SEQ ID NO: 79 and 97.

VI, claim(s) 1-17 in part drawn to a nucleic acid comprising a ACC1 promoter, PLN1 promoter, FAS1 promoter,  ACL1 promoter, TEF1 promoter where said promoter comprises a nucleotide sequence having at least 75% sequence identity, based on the Clustal V or Clustal W method of alignment, when compared to a nucleotide sequence selected from the group consisting of at least one of the nucleotide sequence set forth in SEQ ID NO: 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 117, 118, 121 or 122 in which the 3’ ATG has been deleted,
Where the promoter is capable of driving strong expression of RNA or protein in a species selected from Rhodosporidium or Rhodotorula genus.
	Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morin et al (Draft Genome sequence of Rhodosporidium toruloides CECT1137, an oleaginous Yeast of Biological Interest. Genome Announcements, 2014, Vol. 2. No.4, Page 1-2).  Morin et al discloses the genomic sequence of Rhodosporidium toruloides CECT1137 (accession no. LK052936) that comprises the nucleic acid sequences with 78.96%, 99.12%, 79.91% and 9.33% identity to the reverse complement sequence of SEQ ID NO: 75, 85, 93 and 94 respectively. Thus the reference sequence inherently includes a promoter sequence where the promoter sequence is at least 75% identical to SEQ ID NO: 75, 85, 93 and 94 respectively.
Rhodosporidium or Rhodotorula genus. Therefore claimed promoter sequence first mentioned does not make a contribution over the prior art. 
	Furthermore if Applicant elects the invention(s) f group VI, Applicant must elect the corresponding promoter sequence(s) from the group ACC1 promoter, PLN1 promoter, FAS1 promoter, ACL1 promoter, TEF1 promoter as these sequences can have different structures and/or different efficiencies to promote expression of an RNA or protein.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	January 21, 2021